DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (United States Patent Application Publication 2014/0247386) in view of Okamura (Japanese Patent Publication JP-2006135479-A).  All text citations for Nakamura refer to the machine translation attached hereto.
Regarding claim 1, Takagi discloses an image pickup apparatus capable of changing a plurality of exposure conditions for changing an exposure at a time of image pickup of a subject, the image pickup apparatus comprising: at least one processor or circuit (figure 9 exhibits CPU 1001 as disclosed at paragraph 79), the at least one processor or circuit functioning in accordance with a program stored in a memory (paragraph 82 teaches that the CPU loads a program stored in storage unit 1008; paragraph 77 teaches that the prior processes are carried out by the hardware configuration of figure 9) as: a control unit that calculates a target exposure at the time of image pickup of the subject (figure 3 exhibits step S2 in which an appropriate transmittance of the ND filter is calculated as disclosed at paragraph 46) and controls the exposure according to the target exposure (figure 3 exhibits step S3 in which a voltage is applied to the ND filter to adjust the transmittance as disclosed at paragraph 47), wherein, in a transition period from when control of the exposure for changing a first exposure condition according to the target exposure is started until the exposure reaches the target exposure, the control unit changes another exposure condition other than the first exposure condition among the plurality of exposure conditions so that an exposure changing speed of the first exposure condition is compensated for (figure 3 exhibits step S9 wherein if the transmittance of the ND filter does not reach the proper transmittance in S6, then a shutter speed and gain is adjusted to account for the improper transmittance as disclosed at paragraphs 51 and 55; figure 6 exhibits wherein the shutter speed is changed while the gain in maintained in order to compensate for the ND transmittance not reaching the target).  However, Takagi fails to disclose wherein the another exposure condition is an exposure condition that is changed immediately after changing of the first exposure condition is completed with respect to a change in brightness.
Okamura is a similar or analogous system to the claimed invention as evidenced Okamura teaches an imaging device wherein the motivation of obtaining an imaging result including an effective blur by a stop without lowering motion resolution would have prompted a predictable variation of Takagi by applying Okamura’s known principal of adjusting the shutter speed immediately after changing the ND transmittance in response to a brightness change (figure 5 exhibits wherein after the ND filter has reached a transmittance limit where diagram 502 has reached its minimum, the shutter speed, diagraph 503, is the immediately next exposure condition to be changed in response to the brightness changing beyond the adjustable limit of the ND filter as disclosed at page 2 line 46 – page line 3 and page 5 lines 5-11 and 17-21).  When applying this known technique to Takagi in order to determine a proper set of exposure conditions based on scene brightness, it is apparent that by using the shutter speed as the another exposure condition to compensate for the ND filter not reaching the proper position, the “another exposure condition is an exposure condition that is changed immediately after changing of the first exposure condition is completed with respect to a change in brightness”.
In view of the motivations such as obtaining an imaging result including an effective blur by a stop without lowering motion resolution one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takagi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Takagi in view of Okamura discloses everything claimed as applied above (see claim 1), in addition, Takagi discloses wherein the first exposure condition is an exposure condition for a transmittance variable element which is capable of changing a transmittance by an electrical control (figure 3 teaches that the first exposure condition to change is the transmittance of the ND filter as disclosed at paragraph 46).
Regarding claim 3, Takagi in view of Okamura discloses everything claimed as applied above (see claim 2), in addition, Takagi discloses wherein after the exposure reaches the target exposure, the control unit returns a value of the another exposure condition which has been changed to compensate for the exposure changing speed of the first exposure condition to a value before the change (figure 3 exhibits a process loop that restarts in response to a YES indication in step S11; after the process restarts then if the time indicates that the ND filter has reached the proper level, then the exposure settings will also be set to the values for the proper ND filter level when the process loop repeats S9).
Regarding claim 4, Takagi in view of Okamura discloses everything claimed as applied above (see claim 3), in addition, Takagi discloses the at least processor or circuit further functions as: an exposure state detecting unit that detects or estimates a state of the transmittance variable element (figure 3 exhibits step S6 in which a current transmittance level is estimated based on the temperature as disclosed at paragraph 51), wherein the control unit changes the another exposure condition so that a difference of the exposure changing speed which changes depending on a change in the state of the transmittance variable element based on a detection result of the exposure state detecting unit with respect to a changing speed of the target exposure is reduced (by setting a shutter speed and gain based on the current ND filter level in step S9 of figure 3, the change time to the target exposure level is reduced relative to the change time if only the ND filter transmittance is changed; paragraph 39 teaches that the ND filter transmittance changing speed varies based on the temperature of the ND filter element).
Regarding claim 6, Takagi in view of Okamura discloses everything claimed as applied above (see claim 4), in addition, Takagi discloses wherein the exposure state detecting unit detects a temperature of the transmittance variable element (paragraph 51 teaches measuring the temperature of the ND filter using thermistor 45), and the control unit obtains the exposure changing speed which changes depending on the change in the state of the transmittance variable element based on the temperature of the transmittance variable element detected by the exposure state detecting unit (paragraphs 39 and 51 teaches obtaining an exposure changing speed using the temperature-based transmittance-to-time table 26 in order to determine the current ND filter transmittance).
Regarding claim 7, Takagi in view of Okamura discloses everything claimed as applied above (see claim 1), in addition, Takagi discloses wherein the  another exposure condition is faster in the exposure changing speed than the first exposure condition and is higher in a control resolution than the first exposure condition (figure 6 teaches that the another exposure condition to change is the shutter speed as disclosed at paragraph 58; because the shutter speed can be near instantaneously changed by changing a numerical value, it is apparent that this change is faster than the change in the ND filter transmittance which requires different amounts of time to change based on the temperature of the filter as disclosed at paragraph 39).
Claim 9, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 10, non-transitory computer-readable storage medium storing a program, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 82 teaches that the CPU loads a program stored in storage unit 1008; paragraph 77 teaches that the prior processes are carried out by the hardware configuration of figure 9).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi Okamura and further in view of Takei et al. (United States Patent Application Publication 2007/0065135), hereinafter referenced as Takei.
Regarding claim 5, Takagi in view of Okamura discloses everything claimed as applied above (see claim 4), in addition, Takagi discloses wherein the exposure state detecting unit detects a property of the transmittance variable element (paragraph 51 teaches measuring the temperature of the ND filter using thermistor 45), and the control unit obtains the exposure changing speed which changes depending on the change in the state of the transmittance variable element, based on a change in the property of the transmittance variable element detected by the exposure state detecting unit (paragraphs 39 and 51 teaches obtaining an exposure changing speed using the temperature-based transmittance-to-time table 26 in order to determine the current ND filter transmittance).  However, Takagi fails to disclose wherein the property is the density of the transmittance variable element.
Takagi teaches detecting temperature of the transmittance variable element and obtains the exposure changing speed based on the change in temperature (paragraph 51 teaches measuring the temperature of the ND filter using thermistor 45).  Takei teaches using density to determine transmittance (or exposure changing speed) of the transmittance variable element (paragraph 176 teaches directly measuring the density of a ND filter “the state of density of a variable density ND filter, can be detected, for example” …. “from the result obtained by directly measuring a transmitted light quantity by means of a light-emitting element and a light-receiving element which are provided on the opposite sides of a variable density ND filter”; furthermore, paragraph 178 teaches that this value is used to maintain a constant transmitted light quantity while adjusting the ND filter in order to maintain a correct exposure during adjustment).  Because both Takagi and Takei teach methods for determining a transmittance of a transmittance variable element, it would have been obvious to a person having ordinary skill in the art to substitute detecting a density of the transmittance variable element for detecting a temperature of the transmittance variable element, for the purpose of determining a transmittance of the transmittance variable element. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be objected to because the prior art of record fails to teach or suggest wherein in a case where a control direction of the first exposure condition is inverted when the first exposure condition is changed toward the exposure target and a second exposure condition is being used as the another exposure condition to compensate for the exposure changing speed of the first exposure condition, the control unit provides control so that a value of the second exposure condition is returned to a value before the change, and a third exposure condition different from the second exposure condition is used as the another exposure condition to compensate for the exposure changing speed of the first exposure condition, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Takagi teaches adjusting gain and shutter speed to compensate for the slower change of the ND filter when a user tries to capture an image prior to the ND filter completing its change and doesn’t teach changing different exposure conditions based on the direction the ND filter transmittance is changing.  Takei and Saita (United States Patent Application Publication 2014/0178061) also teach adjusting exposure conditions based on a filter transmittance change and aperture setting, respectively.  However the prior art both alone and in combination fail to reasonably teach or suggest “wherein in a case where a control direction of the first exposure condition is inverted when the first exposure condition is changed toward the exposure target and a second exposure condition is being used as the another exposure condition to compensate for the exposure changing speed of the first exposure condition, the control unit provides control so that a value of the second exposure condition is returned to a value before the change, and a third exposure condition different from the second exposure condition is used as the another exposure condition to compensate for the exposure changing speed of the first exposure condition” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makii (United States Patent Application Publication 2009/0245685) teaches an exposure control method.
Kaneda et al. (United States Patent 6,720,995) teaches an exposure control method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696